Citation Nr: 0824515	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-39 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Guam Office of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel







INTRODUCTION

The veteran served on active military duty from March 1951 to 
February 1953.    

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.


FINDINGS OF FACT

1.  The veteran has a current low back disorder. 

2.  There is no evidence of any back disorder during service 
or within one year after        service, or for many years 
thereafter.  

3.  There is no probative medical evidence suggesting a link 
between the veteran's current low back disorder and his 
period of active military service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the veteran dated in July 2005.  
That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his service-connection claim, (2) 
informing the veteran about the information and evidence the 
VA would seek to provide, and (3) informing the veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

However, the Board acknowledges the RO did not provide VCAA 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded until after the rating decision on appeal; thus, 
there is a timing error as to the additional VCAA notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, 
the U.S. Court of Appeals for Veterans Claims (Court) held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, Dingess notice was provided 
in April 2007, after issuance of the initial unfavorable AOJ 
decision in September 2005.  However, both the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) and the Court have since further clarified that the VA 
can provide additional necessary notice subsequent to the 
initial AOJ adjudication, with a subsequent readjudication of 
the claim, so that the essential fairness of the 
adjudication, as a whole, is unaffected because the appellant 
is still provided a meaningful opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV) (holding that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, however, although the RO provided additional VCAA 
notice in April 2007, it did not readjudicate the claim by 
way of a subsequent SSOC.  Thus, in essence, based on the 
above case law, the timing defect in VCAA notice was not 
rectified.  Regardless, the Court recently held that the 
failure of the claimant to submit additional evidence 
following proper notification may constitute a waiver of 
readjudication or render the error harmless.  Medrano v. 
Nicholson, 21 Vet. App. 165, 173 (2007).  Here, the veteran 
did not submit any additional pertinent evidence in response 
to the April 2007 VCAA notice letter.  Therefore, the absence 
of a subsequent SSOC after the April 2007 notice is not 
prejudicial because the result of such a readjudication on 
exactly the same evidence and law previously considered would 
be no different than the previous adjudication.  Medrano, 21 
Vet. App. at 173.  It follows that a prejudicial error 
analysis by way of Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), is simply not warranted here.

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs), and VA treatment 
records dated in November 2005 and November 2006.  The 
veteran also submitted several personal statements and 
private medical records dated from April 1986 to November 
2005.  

However, the RO has indicated that the veteran's service 
personnel records (SPRs) cannot be located.  When service 
records are lost or missing, VA has a heightened obligation 
to satisfy the duty to assist.  In this case, the veteran's 
SPRs appear to have been destroyed in the July 1973 fire at 
the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  Under these circumstances, the Court has held that 
VA has a heightened duty "to consider the applicability of 
the benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when 
the veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

No presumption, either in favor of the claimant or against 
VA, arises when there are lost or missing service records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) 
(Court declined to apply "adverse presumption" against VA 
where records had been lost or destroyed while in Government 
control because bad faith or negligent destruction of the 
documents had not been shown).  

In this regard, in an April 2005 memorandum, the VA indicated 
that all procedures to obtain missing SPRs had been correctly 
followed, and that all efforts had been exhausted such that 
further attempts would be futile.  Further, in an August 2005 
letter to the veteran, the NPRC indicated that the veteran's 
SPRs were destroyed in the July 1973 fire, and furnished him 
a NA Form 13038, Certificate of Military Service, to verify 
the veteran's military service.  Thus, there is no basis for 
any further pursuit of SPRs.  In any event, there is no 
evidence or allegation that the missing SPRs would in any way 
pertain to the low back disorder on appeal.  With regard to 
his STR records, these records were provided to the VA and 
associated with the claims file prior to the 1973 fire, such 
that his STRs, unlike his SPRs, were all available for review 
in this case.

Thus, given that the RO has obtained available military and 
medical records from the veteran, and that further attempts 
to obtain his SPRs would be futile, there is no indication 
that any additional evidence remains outstanding.  The duty 
to assist has been met.  38 U.S.C.A. § 5103A.

Analysis

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation, or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability, (2) in-service 
incurrence or aggravation of a disease or injury, and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-96.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases, such as arthritis, are presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 
38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a).  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).
A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the United 
States Court of Appeals for Veterans Claims (Court) recently 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The veteran contends that his current low back disorder is a 
result of a fall from a ladder during training in service.  
He indicates that at the time, he was carrying over 100 
pounds of equipment, which caused him to strain his back.  
See veteran's statements dated in April 2005 and December 
2006.  
As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, the veteran's recent VA medical records 
dated in November 2005 and November 2006, and private medical 
records dated in October 2005, confirm his current lumbar 
spine diagnoses of neural foraminal stenosis, and facet joint 
and degenerative disc diseases.  It also appears that several 
perineural/Tarlov's cysts were found in various segments of 
the veteran's sacral spinal canal.  See medical report from 
Dr. N.B. dated in October 2005; VA treatment record dated in 
November 2005.  Thus, there is sufficient evidence of current 
low back disorders.  Consequently, the determinative issue is 
whether any of these conditions are somehow attributable to 
the veteran's military service.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 
13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  It is in this critical respect 
that the veteran's claim fails.    

The veteran's STRs are negative of any evidence of diagnosis 
or treatment of a back disorder; in fact, the veteran himself 
inferred on his December 2006 substantive appeal (VA Form 9) 
that he did not receive medical treatment for low back pain 
during service.  The veteran's discharge examination also 
showed no back problems.  His STRs, as a whole, provide no 
evidence of any low back disorder during service.  38 C.F.R. 
§ 3.303(b).  However, the Board acknowledges the veteran is 
at least competent to report symptoms of back pain during his 
military service.  See also 38 C.F.R. § 3.159(a)(2); Layno, 6 
Vet. App. at 469.

Post-service, a private medical examination still failed to 
show any back abnormalities even in 1986, more than 30 years 
after veteran was discharged from service.  Moreover, as 
already mentioned, the veteran's own accounts indicate he was 
first presented with post-service back pain in 1979, more 
than 20 years after separation from active service.  The 
Federal Circuit has determined that such a lapse of time is 
an important factor for consideration in deciding a service 
connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1332 
(Fed. Cir. 2000).  Although he is competent to report 
experiencing back pain after service, the veteran's lay 
statements as to continuity of symptomatology are outweighed 
by the available medical evidence and by prior statements by 
the veteran to private physicians showing no complaints or 
treatment of back pain or a back disorder until decades after 
discharge.  See generally Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).  

As to a nexus between the veteran's current low back 
disorders and his active military service, no medical 
evidence supports this assertion.  See Boyer, 210 F.3d  1351; 
Maggitt, 202 F.3d 1370.  Specifically, post-service medical 
records submitted by the veteran do not link his back 
problems to service.  First, a private medical report dated 
in October 2005 indicated that the cysts found in the 
veteran's sacral spinal canal "...can cause pain."  See 
medical report from Dr. N.B. dated in October 2005.  Further, 
a VA treatment record dated in November 2005 also indicated 
that the veteran "can develop low back pain from [the Tarlov 
cysts]."  There was no evidence of these cysts in the 
veteran's STRs.  These medical reports simply do not in any 
way associate the veteran's back problems with his military 
service.  Post-service medical records, as a whole, provide 
very negative evidence against his low back disorder claim as 
they reveal low back disorders that began decades after 
service with no connection to service. 

The Board emphasizes that although the veteran is competent 
to state that he has experienced back pain over time, he is 
not competent to render an opinion as to the medical etiology 
of his current back disorder, absent evidence showing that he 
has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, even with VA's heightened 
duty to assist, as in this case, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18.  



ORDER

Service connection for a low back disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


